Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS [***], HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT (“Agreement”) is entered into as of this 15th day of May,
2013 (the “Effective Date”) by and between Integra LifeSciences Corporation
(“Integra”), a Delaware corporation with offices at 311 Enterprise Drive,
Plainsboro, New Jersey 08536, and PcoMed, LLC (“PcoMed”), a Colorado limited
liability company with offices at 105 S. Sunset Street, Longmont, Colorado
80501.

RECITALS:

WHEREAS, Integra is a medical device company that is developing and
commercializing implantable spinal medical devices and procedures in the field
of spinal surgery;

WHEREAS, PcoMed has experience and expertise in the surface modification of
medical device materials;

WHEREAS, Integra desires to engage PcoMed to apply certain of its surface
technologies onto Integra’s implantable spinal medical devices for preclinical,
clinical and commercial use and distribution by Integra; and

WHEREAS, PcoMed is willing to apply such surface technologies onto Integra’s
implantable spinal medical devices and to grant Integra certain exclusive rights
to use and commercialize those devices; and

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties hereto agree as follows:

 

1.

DEFINITIONS.

As used in this Agreement, the following initially capitalized terms, whether
used in the singular or plural form, shall have the meanings set forth in this
Section 1.

1.1.    “Affiliate” means any corporation, limited liability company, person or
entity that directly or indirectly controls, is controlled by, or is under
common control with, a party to this Agreement. For purposes of this
Section 1.1, the term “control” (with a correlative meaning for “controlled by”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of the subject corporation, person
or entity, whether through the ownership of voting securities, by contract or
otherwise.

1.2.    “*** Run” means a single production run of PcoMed’s *** to apply the
PcoMed Surface Modification Technology to Integra Products.

1.3.    “*** Run Fee” means the fee for a single *** Run. The *** Run Fee is
exclusive of potential fees for any surface preparation requirements currently
performed prior to PcoMed’s receipt of Integra Product.

1.4.    “Confidential Disclosure Agreements” means all Mutual Non-Disclosure
Agreements previously or hereafter entered into by certain Integra Affiliates
and PcoMed.

 

1

 

***

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.



--------------------------------------------------------------------------------

1.5.    “Confidential Information” means, whether disclosed in oral, written,
graphic, electronic form, or other form, and whether developed by the disclosing
party or by others, any confidential, non-public, proprietary information of
Integra or PcoMed that is designated by the disclosing party as confidential or
secret or that should reasonably be assumed by the receiving party to be
confidential or secret. Confidential Information includes, without limitation:

 

  (i)

specifications, know-how, trade secrets, designs, technical information,
drawings, sketches, engineering drawings, work of authorship, software,
prototypes, samples, models, business information, marketing information,
current products and services, future products and services, proposed products
and services, inventions, discoveries, devices, apparatus, equipment,
algorithms, business methods, plans, assays, methods, procedures, processes,
formulae, protocols, techniques, data, research and development data,
experimental work, clinical data, engineering data, manufacturing data,
technical or non-technical information, ideas, media, and unpublished patent
applications;

 

  (ii)

personnel and financial information, product cost information, contractual
relationships, operational and procedural manuals;

 

  (iii)

information or data regarding product research and development, including
technical, engineering, or production data, test data, or results, information
concerning a disclosing party’s efforts to acquire, protect, and license
proprietary rights,

 

  (iv)

a disclosing party’s price, cost and fee data, pricing and billing policies,
forecasts, plans, procurement requirements, and strategies for all aspects of
the disclosing party’s operations, marketing, and sales, whether or not in
effect; and

 

  (v)

data relating to the type, quality, specifications, and price of the disclosing
party’s products and/or services received or provided by any customer or vendor.

1.6.    “Derive” and cognates thereof means to develop, make, invent, discover,
create, synthesize, conceive, reduce to practice, design or result from, to be
based upon or to otherwise generate (whether directly or indirectly, or in whole
or in part).

1.7.     “FDA” means the United States Food and Drug Administration, or any
successor thereto, having the administrative authority to regulate the marketing
of pharmaceutical products, biological therapeutic product, delivery systems,
and medical devices in the United States.

1.8.    “Field” means spinal interbody and/or intervertebral surgical methods
and procedures, including without limitation, interbody and/or intervertebral
fusion and/or spacer procedures and interbody and/or intervertebral spinal
arthroplasty procedures.

1.9.     “First Product Order” means the first purchase order issued by Integra
to PcoMed for the production of salable Treated Integra Product or Partially
Treated Integra Product.

1.10.    “Integra Customers” means Third Parties who purchase Treated Integra
Products and Partially Treated Integra Products from Integra or its Affiliates
and does not include any Integra Affiliates.“Integra Products” means any
implantable spinal surgery interbody and/or intervertebral medical device
designed and/or manufactured by or for Integra.

 

2



--------------------------------------------------------------------------------

1.11.    “Integra Regulatory Data” means Integra information associated with
regulatory procedures relating to Treated Integra Product and/or Partially
Treated Integra Product, including bench and animal data, submission data and
methodologies, responses of Regulatory Authorities to submissions, information
pertaining to such submissions, and additional data generated as required for US
Marketing Clearance, EU Marketing Clearance or commercial launch of any Treated
Integra Product or Partially Treated Integra Product.

1.12.    “Integra Technology” means any technology owned, licensed or controlled
by Integra and/or any Integra Affiliates including but not limited to SeaSpine
and Theken Spine as of the Effective Date and all technology Derived solely by
Integra and/or Integra Affiliates during or after the Term, including but not
limited to the devices described in U. S. Patent Numbers 7,799,083 and 8,097,036
together with any improvements, enhancements, or extensions of or to any of the
foregoing, and Intellectual Property Rights therein, but excluding any
technology or information relating to or derived from PcoMed Technology. The
Integra Technology shall include all proprietary ideas in any form and embodied
in any media, technical information, ideas, discoveries, knowledge, know-how,
skill, experience, concepts, data, processes, procedures, methods, techniques,
protocols, formulae, trade secrets, Inventions (whether or not patentable),
media, research tools, compositions, software, hardware, instruments, documents,
works of authorship, formulations, and other physical, chemical or biological
materials and information, including, without limitation, clinical and
regulatory strategies, test data (including pharmacological, toxicological and
clinical test data), analytical and quality control data, manufacturing, patent,
marketing and legal data or descriptions, apparatus, prototypes, devices,
chemical formulations, compound compositions of matter, product samples, assays
and similar information and Inventions.

1.13.     “Intellectual Property Rights” means any and all intellectual property
and industrial design rights, whether protected, created or arising under the
laws of the United States or any other foreign jurisdiction, including the
following: (i) patent rights; (ii) copyrights, mask work rights, database rights
and design rights, whether or not registered, published or unpublished, and
registrations and applications for registration thereof, and all rights therein
whether provided by international treaties or conventions or otherwise;
(iii) trade secrets and Inventions; (iv) moral rights; and (v) other
applications and registrations related to any of the rights set forth in the
foregoing clauses (i) through (iv); provided, however, that as used in this
Agreement, the term “Intellectual Property” expressly excludes rights in
trademarks, trade names, service marks, service names, design marks, logos,
slogans, trade dress, or similar rights with respect to indicators of origin,
whether registered or unregistered, as well as rights in internet domain names,
uniform resource locators and e-mail addresses.

1.14.    “Inventions” means conceptions, ideas, innovations, discoveries,
inventions, processes, machines, formulae, formulations, biological materials,
molecules, compounds, compositions, improvements, enhancements, modifications,
technological developments, know-how, show-how, methods, techniques, systems,
designs, production system, plans, source code, object code and documentation
pertaining thereto, including, without limitation, functional specifications,
object libraries, design documentation, technical documentation, statements of
principles of operations, schematics, programmers’ guides, and other
documentation, data, programs and information and works of authorship, whether
or not patentable, copyrightable or susceptible to any other form of legal
protection.

1.15.    “Minimum Payment” means the amounts set forth on Attachment B as
payable by Integra to PcoMed in each Minimum Payment Period.

1.16.    “Minimum Payment Period” has the meaning set forth on attached
Attachment B.

 

3

 

***

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.



--------------------------------------------------------------------------------

1.17.    “Net Sales” means the gross amount of all revenues invoiced and
received by Integra and its Affiliates from Integra Customers from the Sale of
Treated Integra Products and Partially Treated Integra Products, less the
following deductions (to the extent otherwise then or previously included in the
gross amounts invoiced and in respect of which no previous deduction was taken):
(i) amounts taken or accrued for sales, distributor or other commissions
allowed, discounts allowed dealers, trade and/or quantity and cash discounts;
(ii) refunds, rebates, chargebacks, replacements or credits and allowances
actually allowed or granted to purchasers on account of contractual obligations,
rejections, returns, or billing errors and for uncollectible amounts (except to
the extent later collected) on Sales; (iii) sales, use and/or other excise
taxes, import and/or export duties paid, tariffs, and any other governmental tax
or charge (except income taxes) imposed on or at the time of production,
importation, use, or sale of the Treated Integra Product or Partially Treated
Integra Product, including any value added taxes, and taxes on medical devices;
(iv) shipping insurance costs and prepaid transportation and/or freight charges.
Net Sales shall exclude any amounts Integra or its Affiliates receive for
Treated Integra Product or Partially Treated Integra Product that are used for
clinical trials required or reasonably deemed to be desirable for Regulatory
Approval or additional product indications in any country.

1.18.    “Non-Treated Integra Product” means an Integra Product that does not
utilize or embody, in whole or in part, the PcoMed Surface Modification
Technology.

1.19.    “Notice of Initial Acceptance of First Product Order” means Integra’s
acceptance of the Treated Integra Product or Partially Treated Integra Product
pursuant to the First Product Order. Such acceptance shall be issued in the form
of Attachment C by Integra within ten (10) business days of receipt by Integra
or its Affiliates of product (and related quality and testing documentation)
meeting specifications mutually agreed upon by Integra and PcoMed.

1.20.     “Partially Treated Integra Product” means an Integra Product that
(i) utilizes or embodies, in whole or in part, the PcoMed Surface Modification
Technology and (ii) a portion of which (not including radiographic or radiopaque
markers) is formed from a material other than PEEK or PAEK and does not utilize
or embody the PcoMed Surface Modification Technology.

1.21.    “PcoMed Regulatory Data” means PcoMed information associated with
regulatory procedures relating to the PcoMed Surface Modification Technology,
including bench and animal data, submission data and methodologies, responses of
Regulatory Authorities to submissions, information pertaining to such
submissions, and additional data generated as required for US Marketing
Clearance, EU Marketing Clearance or commercial launch of a product using or
embodying the Surface Modification Technology.

1.22.    “PcoMed Surface Modification Technology” means a proprietary PcoMed
osteoconductive commercially pure titanium    ***    molecular surface
modification of PEEK (polyetheretherkeytone), PEKK (polyetherkeytonekeytone),
and/or PAEK (polyaryletherkeytone) materials as illustrated in Attachment A.

1.23.    “PcoMed Technology” means any technology owned, licensed or controlled
by PcoMed as of the Effective Date, including the (i) PcoMed Surface
Modification Technology and (ii) coating, surface, application, surface
modification and pretreatment technology and knowhow, and all technology Derived
by PcoMed during or after the Term, together with any improvements,
enhancements, or extensions of or to any of the foregoing, and Intellectual
Property Rights therein, but excluding any technology or information relating
solely to or Derived solely from Integra Technology. The PcoMed Technology
includes all proprietary ideas in any form and embodied in any media, technical
information, ideas, discoveries, knowledge, know-how, skill, experience,

 

4

 

***

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.



--------------------------------------------------------------------------------

concepts, data, processes, procedures, methods, techniques, protocols, formulae,
trade secrets, Inventions (whether or not patentable), media, research tools,
compositions, software, hardware, instruments, documents, works of authorship,
formulations, and other physical, chemical or biological materials and
information, including, without limitation, clinical and regulatory strategies,
test data (including pharmacological, toxicological and clinical test data),
analytical and quality control data, manufacturing, patent, marketing and legal
data or descriptions, apparatus, prototypes, devices, chemical formulations,
compound compositions of matter, product samples, assays and similar information
and Inventions.

1.24.     “Regulatory Approval” means, with respect to a country in the
Territory, all approvals, licenses, registrations, or authorizations by an
applicable Regulatory Authority necessary to import, commercialize, transport,
store, market and sell Treated Integra Product and/or Partially Treated Integra
Product in such country, including labeling, pricing, or reimbursement
approvals.

1.25.    “Regulatory Authority” means the FDA in the United States, and the
equivalent regulatory authority or governmental entity having the
responsibility, jurisdiction, and authority to approve the to importation,
commercialization, transport, storage, marketing and sale of the Treated Integra
Product or Partially Treated Integra Product in any country or jurisdiction
outside of the United States.

1.26.    “Sale” or “Sales” or “Sell” or “Sold” means the transfer or disposition
by Integra or its Affiliates of a Treated Integra Product or a Partially Treated
Integra Product for value to Integra Customers in the Territory

1.27.     “Territory” means worldwide, during the thirty six (36) month period
following Notice of Initial Acceptance of First Product Order. Thereafter,
“Territory” may exclude the People’s Republic of China (“PRC”), to the extent
that Integra has had no sales of Treated Integra Products in that country. In
the event that Integra has had no such sales, PcoMed shall give sixty (60) days
advance written notice of PcoMed’s intent to utilize a third party to market the
PcoMed Surface Modification Technology in the PRC .

1.28.    “Third Party” means any entity or person other than (i) Integra and its
Affiliates, or (ii) PcoMed and its Affiliates.

1.29.    “Treated Integra Product” means an Integra Product that utilizes or
embodies, in whole or part, the PcoMed Surface Modification Technology,
excluding Partially Treated Integra Product.

1.30.    “US Marketing Clearance” means Regulatory Approval of a Treated Integra
Product or Partially Treated Integra Product for use in the Field in the United
States.

 

2.

CONSIDERATION.

2.1.    Milestone Payments.

(a)    First Payment. Integra shall pay PcoMed $***     (    ***     US dollars)
upon full execution of this Agreement.

(b)    Second Payment. Integra shall pay PcoMed $***     (    ***     US
dollars) within 30 days after Notice of Initial Acceptance of First Product
Order. Integra shall place the First Product Order within sixty (60) days of the
Effective Date of this Agreement.

 

5

 

***

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.



--------------------------------------------------------------------------------

2.2.    Fees.

(a)    Treated Integra Products. Subject to Section 2.2(c), for so long as the
Agreement has not been converted to a non-exclusive arrangement under the
provisions of Section 3.2, Integra shall pay PcoMed a Fee of ***% of Net Sales
of all Treated Integra Product Sold by Integra or its Affiliates. Subject to
Section 2.2(c), for so long as Integra’s Rights under the Agreement have been
converted to a non-exclusive arrangement under the provisions of Section 3.2,
Integra shall pay PcoMed a Fee of ***% of Net Sales of all Treated Integra
Product Sold by Integra or its Affiliates. The Fee rate payable shall be
determined based on whether this Agreement is exclusive or non-exclusive at the
time of Integra’s Sale of the Treated Integra Product, not at the time of
PcoMed’s production of the Treated Integra Product.

(b)    Partially Treated Integra Products. Subject to Section 2.2(c), for so
long as Agreement has not been converted to a non-exclusive arrangement pursuant
to Section 3.2, Integra shall pay PcoMed a Fee of ***% of Net Sales of all
Partially Treated Integra Product Sold by Integra or its Affiliates. Subject to
Section 2.2(c), for so long as Integra’s rights under the Agreement have been
converted to a non-exclusive arrangement under the provisions of Section 3.2,
Integra shall pay PcoMed a Fee of ***% of Net Sales of all Partially Treated
Integra Product Sold by Integra or its Affiliates. The Fee rate payable shall be
determined based on whether this Agreement is exclusive or non-exclusive at the
time of Integra’s Sale of Partially Treated Integra Product, not at the time of
PcoMed’s production of the Partially Treated Integra Product.

(c)    Fee Adjustment. The Fees may be subject to reduction according to the
provisions of Sections 8.5 and 10.1. If it becomes necessary for Integra to
settle a Third Party patent infringement suit covered by Section 10.1 (i),
solely because of any action or omission of PcoMed or because of Third Party
claims against PcoMed Surface Modification Technology and/or such settlement
involves obtaining a license from a Third Party, in order to make, have made,
import, export, use, offer for Sale, or Sell a Treated Integra Product or a
Partially Treated Integra Product in the Field, then Integra may offset, dollar
for dollar, against Fees up to    ***    percent (***%) of Integra’s reasonable,
out-of-pocket expenses, costs, fees (including reasonable attorneys’ fees), and
other consideration related to the investigation, negotiation and settlement
paid by Integra to such Third Party to obtain such settlement or license with
respect to the PcoMed Surface Modification Technology.

The parties agree that, to the extent Fees are reduced pursuant to this
Agreement, for purposes of determining the contribution toward the Minimum
Payments, the Fee shall be counted as if it had not been reduced.

(d)    Payment. All Fees shall be due and payable quarterly as provided in
Section 6.1.

2.3.    ***    Run Fees.

(a)    For Distribution. Integra shall pay PcoMed a flat     ***     Run Fee of
$***     (***     US dollars) for each     ***     Run in which a maximum of one
hundred (100) Non-Treated Integra Product are converted by PcoMed to Treated
Integra Product or Partially Treated Integra Product. PcoMed and Integra will
make commercially reasonable efforts to increase the     ***     Run capacity.
Changes to the    ***     Run Fee based on increased capacity will be determined
upon completion of the appropriate process validations.

(b)    For Regulatory Purposes. PcoMed will not charge     ***     Run Fees for
reasonable quantities, not to exceed     ***     units or four     ***     Runs,
of Treated Integra Products or Partially Treated Integra Product and test
samples required to complete US Marketing Clearance and/or EU Marketing
Clearance testing and validations.

 

6

 

***

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.



--------------------------------------------------------------------------------

(c)    Payment.     ***     Run Fees shall be due and payable within thirty
(30) days of each     ***     Run.

2.4.    Minimum Payments. Integra shall use commercially reasonable efforts to
Sell Treated Integra Products and Partially Treated Integra Products that
generate payments to PcoMed of no less than the Minimum Payments applicable to
each Minimum Payment Period. The Minimum Payment applicable to each Minimum
Payment Period shall be due annually on or before 45 days after the last day of
each Minimum Payment Period. The Minimum Payment may be satisfied either by
payments of the Fees paid pursuant to Sections 2.2 and 2.3, or by the sum of
Fees paid and an additional elective cash payment from Integra to PcoMed. It
shall remain in Integra’s sole discretion whether or not to satisfy the Minimum
Payment for any Minimum Payment Period by making an additional elective cash
payment.

In the event that Integra fails to satisfy the Minimum Payment for any Minimum
Payment Period, PcoMed may, at its sole election, give notice, as set forth in
Section 3.2, for conversion of Integra’s exclusive arrangement under Section 3.1
to a non-exclusive arrangement. PcoMed’s conversion right is PcoMed’s sole and
exclusive remedy for Integra’s failure to satisfy the Minimum Payment for any
Minimum Payment Period. Integra shall have no liability at any time to PcoMed
for Integra’s failure to pay the Minimum Payment.

 

3.

GRANT OF EXCLUSIVITY COMMERCIALIZATION

3.1.    Grant of Exclusive Rights. Subject to the terms and conditions of this
Agreement, PcoMed hereby grants to Integra and its Affiliates a sole and
exclusive worldwide right to sell and commercialize Integra Products treated by
PcoMed, with the PcoMed Surface Modification Technology (the “Right”) for use in
the Field in the Territory, including the right to conduct research and
development in support of any of the foregoing. Nothing herein grants any rights
to Integra (i) to manufacture any products using the PcoMed Surface Modification
Technology or (ii) to sell or commercialize any products utilizing the PcoMed
Surface Modification Technology other than the Integra Products for use in the
Field in the Territory. Neither PcoMed nor its Affiliates shall sell or offer
for sale, or grant rights under the PcoMed Surface Modification Technology to
any Third Party in the Field in the Territory for products that utilize or
embody the PcoMed Surface Modification Technology. Except as expressly stated in
the preceding sentence, PcoMed shall not be subject to any restriction under
this Agreement with regard to the PcoMed Surface Modification Technology.
Without limiting the foregoing or Section 8.3 below, the exclusive nature of the
Rights shall not in any way limit PcoMed from making, having made, using,
selling or offering for sale products and/or services that do not utilize or
embody the PcoMed Surface Modification Technology.

3.2.    Conversion of Rights to Non-Exclusive. Notwithstanding the provisions of
Section 3.1, if Integra (i) fails to timely pay any Minimum Payments due under
Section 2.4 for any Minimum Payment Period or (ii) fails to make the payments
described in Sections 2.1, 2.2, or 2.3 when due, or otherwise defaults under any
provision of this Agreement, the exclusive Rights granted to Integra under
Section 3.1 shall, at the option of PcoMed, to be exercised in PcoMed’s sole and
absolute discretion at any time, convert to a non-exclusive arrangement provided
that PcoMed gives Integra written notice of its breach and Integra does not cure
such breach within forty-five (45) days following Integra’s receipt of such
notice. If PcoMed makes such election, the Right shall be a nonexclusive right
at the end of such 45-day cure period, and PcoMed may thereafter allow other
Third Parties to use the PcoMed Surface Modification Technology in products that
are in competition with the Integra Products.

3.3.    Exclusive Coating. Integra (i) shall not apply or have applied any other
coating to any Integra Products treated with the PcoMed Surface Modification
Technology, unless that coating is for the sole purpose of identification or
sterilization and (ii) shall not process the PcoMed Surface Modification
Technology in any way that will adversely affect its integrity or performance.

 

7

 

***

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.



--------------------------------------------------------------------------------

4.

TERM AND TERMINATION.

4.1.    Initial Term. The initial term of this Agreement (the “Initial Term”)
shall commence on the Effective Date and shall end on the date that payment is
due for Minimum Payment Period 7, pursuant to Section 2.4 hereof and as set
forth in Attachment B hereof, unless earlier terminated as provided herein.

4.2.    Right to Renew. Thereafter, this Agreement may be renewed for such
periods of time and under such terms and conditions as are mutually agreed to in
writing and pursuant to Section 12.7.

4.3.    Termination for Cause. Without limiting the other rights to terminate
set forth in this Agreement, this Agreement may be terminated by either party as
follows:

(a)    Material Breach. In the event that a party materially defaults under or
materially breaches any of the provisions of this Agreement, the other party
shall have the right to terminate this Agreement upon 60 days’ prior written
notice, unless such material default or breach is cured during such 60-day
period (or in the event any breach is incapable of being cured in such time
period, the other party presents a plan to attempt cure of such breach and
prevent similar breaches, which plan is reasonably acceptable to the terminating
party), in which event this Agreement shall continue in full force and effect.

(b)    Bankruptcy. If a party institutes for its protection or is made a
defendant in any proceeding under bankruptcy, insolvency, reorganization or
receivership law, or such party is placed in receivership, makes an assignment
for benefit of creditors or is unable to meet its debts in the regular course of
business, the other party may elect to terminate this Agreement immediately by
written notice to the first party without prejudice to any right or remedy the
other party may have, including damages for breach.

4.4.    Effects of Termination.

(a)    Obligations Accruing Prior to Termination. Expiration or termination of
this Agreement shall not relieve the Parties of any obligation accruing prior to
such expiration or termination.

(b)    Termination of Rights. Subject to Section 4.-4(c), upon expiration or
termination of this Agreement, the Rights and all rights of either party
hereunder shall immediately cease and terminate.

(c)    Transition. After early termination of this Agreement (other than a
termination based on a breach of Sections 5 or 8 by Integra) and continuing for
a period of eighteen (18) months thereafter, Integra and its Affiliates may Sell
any Treated Integra Product and Partially Treated Integra Product in its
inventory in the Field, and may, with respect to all components which, prior to
the effective date of termination, were ordered or manufactured with the
anticipation of being included as Treated Integra Product or Partially Treated
Integra Product, complete their manufacture and sell them as though they had
been inventory on the effective date of termination, subject to payment of all
amounts payable to PcoMed for such Sales under this Agreement.

(d)    Survival. The following provisions of this Agreement and all defined
terms shall survive termination of this Agreement for any reason: Sections 2.1,
2.2, 2.3, 4.4(c), 5, 6, 7, 8, 9, 10 and 12.

 

8



--------------------------------------------------------------------------------

5.

CONFIDENTIALITY.

5.1.    Confidential Information. Except to the extent expressly authorized by
this Agreement or otherwise agreed to in writing by the parties, each party
agrees that, for the term of this Agreement and for 20 years thereafter, it
shall keep confidential and shall not publish or otherwise disclose and shall
not use for any purpose other than as provided for in this Agreement any
Confidential Information furnished to it by the other party pursuant to this
Agreement, except that the foregoing shall not apply to any information for
which the receiving party can demonstrate that such information: (i) was already
known to the receiving party, other than under an obligation of confidentiality,
at the time of disclosure by the other party; (ii) was generally available to
the public or otherwise part of the public domain at the time of its disclosure
to the receiving party; (iii) later became part of the public domain through no
act or omission of the receiving party; (iv) was disclosed to the receiving
party by a Third Party who had no obligation to the disclosing party not to
disclose such information to others; (iv) was independently developed by a
person having no knowledge of or access to the disclosing party’s Confidential
Information; or (v) is an Authorized Disclosure under Section 5.3 below.

5.2.    Ownership of Confidential Information. Confidential Information relating
to the PcoMed Technology is PcoMed’s Confidential Information. Confidential
Information relating to the Integra Technology is Integra’s Confidential
Information. PcoMed’s Confidential Information and Integra’s Confidential
Information will include all Confidential Information as such term is defined in
Section 1.6.

5.3.    Authorized Disclosure.

(a)    Authorized Disclosure. Except as expressly agreed to in writing by
Integra or as permitted by this Agreement, PcoMed shall keep Integra Technology
and all Integra Confidential Information confidential. Except as expressly
agreed to in writing by PcoMed or as permitted by this Agreement, Integra shall
keep PcoMed Technology and all PcoMed Confidential Information confidential.
Each party may disclose the other party’s Confidential Information to the extent
such disclosure is reasonably necessary for the following reasons:
(i) regulatory filings, including filings with the U.S. Securities Exchange
Commission and Regulatory Authorities; (ii) prosecuting or defending litigation
provided the Confidential Information is under seal or protective order; and
(iii) complying with applicable governmental regulations and legal requirements.

(b)    Notice of Disclosure. Notwithstanding the foregoing, in the event a party
is required to make a disclosure of the other party’s Confidential Information
pursuant to this Section it will, except where impracticable, give reasonable
advance notice to the other party of such disclosure and use best efforts to
secure confidential treatment of such information. In any event, the parties
agree to take all reasonable actions to avoid any unauthorized use or disclosure
of Confidential Information hereunder.

5.4.    Employees; Agents. Each party shall ensure that each of its Affiliates
and each employee, director, officer, consultant, or other agent of it or of its
Affiliates (collectively “Agents”), who has access to Confidential Information
of the other party is bound to obligations of confidentiality and non-use
substantially similar in scope to those set forth herein Each party agrees that
any disclosure or distribution of the other party’s Confidential Information
within its own organization shall be made only as is reasonably necessary to
carry out the intent of this Agreement.

5.5.    Regulatory Submissions of Integra Regulatory Data. During the Term,
Integra shall provide all Integra Regulatory Data directly to the relevant
Regulatory Authority within the required timeframes. PcoMed is expressly not
authorized to disclose Integra Confidential Information directly to

 

9



--------------------------------------------------------------------------------

any Regulatory Authority unless such disclosure is authorized in writing by
Integra, except in the following circumstances:

(a) where PcoMed is required by regulation or other legal requirement to
disclose such information;

(b) as part of a complaint filing concerning a Treated Integra Product or a
Partially Treated Integra Product;

(c) as part of an FDA audit response; or

(d) as otherwise required or permitted by this Agreement.

5.6.    Regulatory Submissions of PcoMed Regulatory Data. PcoMed shall provide
all PcoMed Regulatory Data directly to the relevant Regulatory Authority within
the required timeframes. Integra is expressly not authorized to disclose PcoMed
Confidential Information directly to any Regulatory Authority unless such
disclosure is authorized in writing by PcoMed, except in the following
circumstances:

(a) where Integra is required by regulation or other legal requirement to
disclose such information,

(b) as part of a complaint filing concerning a Treated Integra Product or a
Partially Treated Integra Product;

(c) as part of an FDA audit response; or

(d) as otherwise required or permitted by this Agreement

5.7.    Injunctive Relief. The parties expressly acknowledge and agree that any
breach or threatened breach of this Section 5 may cause immediate and
irreparable harm to the owner of the Confidential Information which may not be
adequately compensated by damages. Each party therefore agrees that in the event
of such breach or threatened breach and in addition to any remedies available at
law, the party that owns the Confidential Information shall have the right to
seek equitable and injunctive relief, in connection with such a breach or
threatened breach, without posting bond.

5.8.    Terms of Agreement Confidential. The parties agree that the terms of
this Agreement are confidential and shall not be disclosed by either party to
any Third Party (except to a party’s professional advisors) without advance
written permission of the other party, subject to the following:

 

  (i)

either party may make any filings of this Agreement required by law or
regulation in any country so long as such party uses its reasonable efforts to
obtain confidential treatment for portions of this Agreement as available,
consults with the other party, and permits the other party to participate, to
the extent practicable, in seeking a protective order or other confidential
treatment;

 

  (ii)

either party may disclose the terms of this Agreement to a Third Party (and its
professional advisors) when such disclosure is reasonably necessary in
connection with (A) the grant of a license or sublicense to such Third Party,
(B) prosecuting or defending litigation, (C) an actual or potential merger,

 

10



--------------------------------------------------------------------------------

  acquisition, placement, investment, or other such transaction with such Third
Party, or (D) the sale of securities to or other financing from such Third Party
or a financing underwritten by such Third Party, in which case disclosure may be
made to any person or entity to whom such Third Party sells such securities (and
its professional advisers);

 

  (iii)

advance written permission for disclosure will not be required when a party is
ordered to disclose information concerning the Agreement by a competent tribunal
or such disclosures are required by law, regulation, or stock exchange rules,
except that such party shall make all reasonable efforts to limit any disclosure
as may be required in the course of legal proceedings by entry of an appropriate
protective and confidentiality order, and shall provide the other party with as
much advance notice of such circumstances as is reasonably practical.

5.9.    Return of Materials. Any materials or documents which have been
furnished by a disclosing party to a receiving party will be promptly returned,
accompanied by all copies thereof, or certified as destroyed upon request by the
disclosing party following termination of this Agreement, except that a party
may retain one copy solely for reference to comply with regulatory or other
legal requirements, subject to the obligations of confidentiality herein.

 

6.

PAYMENT AND ACCOUNTING.

6.1.    Payment Terms and Reports. Payments due under Section 2.2 shall be
payable to PcoMed by Integra on a quarterly basis within 45 days following the
end of each calendar quarter. Each such payment shall be accompanied by a
statement setting forth in reasonable detail (i) the number and type of Treated
Integra Product and Partially Treated Integra Product sold and the Net Sales
applicable thereto, (ii) a breakdown of all the components of Net Sales for the
determination of payments due under Sections 2.2 (the numbers may be and type of
products may be stated in the aggregate and not by customer and are not required
to be detailed by geographic area unless Fee rates are different in different
geographic areas). Treated Integra Product and/or Partially Treated Integra
Product shall be considered as being sold for the purpose of the calculation of
payments due under Sections 2.2 when the payments for the Treated Integra
Product and/or Partially Treated Integra Product are received by Integra or its
Affiliates from a Third Party. All payments to be made under this Agreement
shall be paid in United States dollars. Net Sales of Treated Integra Product
and/or Partially Treated Integra Product and fees in currencies other than
United States dollars shall be first determined in the currency of the country
in which they are earned and shall be converted (for the purpose of calculation
only) in accordance with generally accepted accounting principles for financial
reporting in the United States.

6.2.    Records and Audits. Integra shall keep and maintain accurate records and
documentation pertaining to Net Sales of Treated Integra Product in sufficient
detail to permit PcoMed to calculate payments due hereunder. Integra shall
retain such records and documentation for a period that is consistent with its
Records Retention Policy. Such records and documentation will be available for
inspection during such period by an independent certified public accountant
selected by PcoMed and reasonably acceptable to Integra, solely for the purpose
of verifying the payments made by Integra under this Agreement. Said accountant
shall enter into a confidentiality agreement with Integra and shall not disclose
to PcoMed any information except that which is necessary to determine whether
PcoMed has received all amounts due to it from Integra. Such inspections shall
be made no more than once each calendar year during ordinary business hours and
on reasonable prior notice and shall be at PcoMed’s sole cost and expense.
PcoMed shall report the results of any such audit to Integra within 60 days of
completion and provide a copy of such audit

 

11



--------------------------------------------------------------------------------

to Integra. The results of any such audit shall be the Confidential Information
of Integra. To the extent that such audit reveals any underpayments by Integra,
Integra shall pay to PcoMed the amount of shortfall within 60 days from the date
on which the parties actually agreed on the amount of the shortfall, or, in the
event the parties do not reach agreement on the shortfall, the date a court
issues a judgment finally resolving the matter.

6.3.    Taxes. PcoMed shall pay any and all taxes levied on account of payments
it receives under this Agreement. Integra shall pay, or cause to be paid, any
and all taxes required to be paid or withheld on any Sales, supply or other
transfers for value of Treated Integra Product and/or Partially Treated Integra
Product (other than taxes imposed on the income or revenues of PcoMed). All
amounts due hereunder shall be without deduction of exchange, collection or
other charges, provided that if Integra is required to withhold and pay on
behalf of PcoMed any income or other similar tax with respect to the amounts
payable under this Agreement, Integra shall deduct such tax payments from and
offset against any said payments prior to remittance to PcoMed; and further
provided that in regard to any tax so deducted, Integra shall give to PcoMed
such assistance as may reasonably be necessary to enable PcoMed to claim
exemption therefrom and credit therefor, and in each case shall furnish PcoMed
proper evidence of the taxes paid on PcoMed’s behalf, provided that Integra
shall not be required to incur any out-of-pocket expenses or costs.

 

7.

REPRESENTATIONS AND WARRANTIES

7.1.    Mutual Representations and Warranties. Each party represents and
warrants as to itself the following:

(a)    Corporate Power. Such party is duly organized and validly existing under
the laws of the state of its organization and has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof.

(b)    Due Authorization. Such party is duly authorized to execute and deliver
this Agreement and to perform its obligations hereunder. The person executing
this Agreement on such party’s behalf has been duly authorized to do so by all
requisite corporate action.

(c)    Binding Agreement. The execution, delivery and performance of this
Agreement by such party does not conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound, nor, to the party’s knowledge, does it violate any material law or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.

7.2.    PcoMed’s Representations and Warranties. PcoMed hereby represents and
warrants to Integra as follows:

(a)    Sole Owner; No Prior Grant. Except as disclosed to Integra, PcoMed is the
sole holder of all legal and equitable right, title and interest in and to the
PcoMed Technology. PcoMed has not assigned any of its right, title or interest
in or to the Inventions disclosed in the PcoMed Surface Modification Technology.
PcoMed has not granted to a Third Party any license under the PcoMed Surface
Modification Technology that is inconsistent with, or otherwise restricts, the
rights granted to Integra hereunder. PcoMed currently holds valid and effective
assignments of all inventors’ rights to all the inventions covered by the PcoMed
Surface Modification Technology. No Third Party has any right, title or interest
in or to the PcoMed Surface Modification Technology. No unnamed inventor has any
valid claim to any rights to the inventions contained in the PcoMed Surface
Modification Technology and all named inventors are properly named as such.

(b)    No Asserted Infringement. To PcoMed’s knowledge after diligent
investigation, (i) the PcoMed Surface Modification Technology does not include
any trade secret, confidential information, or know-how of such Third Party that
has been misappropriated or improperly used or disclosed, or (ii) the
application of the PcoMed Surface Modification Technology to Integra Products or
the offer, Sale and use of Treated Integra Products or Partially Treated Integra
Products will not infringe a Third Party’s patent rights because of the PcoMed
Surface Modification Technology being applied thereto or practiced thereby.

 

12



--------------------------------------------------------------------------------

(c)    No Litigation. There is no suit, arbitration or legal, administrative or
other proceeding or governmental investigation pending or, to PcoMed’s
knowledge, threatened against (i) PcoMed’s consummation of the transactions
described herein, or (ii) PcoMed respecting the PcoMed Surface Modification
Technology. To PcoMed’s knowledge, there are no claims, judgments or settlements
involving PcoMed and relating to the PcoMed Surface Modification Technology or
the manufacture, use or Sale of any products using the PcoMed Surface
Modification Technology, and no pending claims, litigation or proceedings
against PcoMed relating to the PcoMed Surface Modification Technology, PcoMed
Technology or the manufacture, use or Sale of products using the PcoMed Surface
Modification Technology.

(d)    No Approvals. No approval or consent of any person, court or governmental
agency is required in connection with PcoMed’s execution and delivery of this
Agreement and the performance of its obligations hereunder. There are no
outstanding liens, encumbrances, Third Party rights, agreements or
understandings of any kind, either written or oral, express of implied,
regarding the the PcoMed Technology that are inconsistent or conflict with any
provision of this Agreement.

(e)    Non-Compete. The Settlement Agreement and Mutual Release between
             ***             and              ***              does not contain
a covenant-non-compete applicable to              ***              and, to the
best of PcoMed’s current knowledge,              ***              is not subject
to any covenant-non-compete that would prevent is employment with PcoMed.

7.3.    Integra’s Representations and Warranties. Integra hereby represents and
warrants to PcoMed as follows:

(a)    Sole Owner; No Prior Grant. Integra is the sole holder of all legal and
equitable right, title and interest in and to the Integra Technology. Integra
has not assigned any of its right, title or interest in or to the Inventions
disclosed in the Integra Technology. Integra has not granted to a Third Party
any license under the Integra Technology that is inconsistent with, or otherwise
restricts, this Agreement. Integra currently holds valid and effective
assignments of all inventors’ rights to all the inventions covered by the
Integra Technology. No Third Party has any right, title or interest in or to the
Integra Technology. No unnamed inventor has any valid claim to any rights to the
inventions contained in the Integra Technology and all named inventors are
properly named as such.

(b)    No Asserted Infringement. To Integra’s knowledge after diligent
investigation, (i) the Integra Technology does not include any trade secret,
confidential information, or know-how of such Third Party that has been
misappropriated or improperly used or disclosed and, (ii) to the best of
Integra’s knowledge, the Sale of Treated Integra Products or Partially Treated
Integra Products will not infringe any currently known Third Party patent
rights.

(c)    No Litigation. There is no suit, arbitration or legal, administrative or
other proceeding or governmental investigation pending or, to Integra’s
knowledge, threatened against (i) Integra’s consummation of the transactions
described herein, or (ii) Integra respecting the Integra Technology. To
Integra’s knowledge, there are no claims, judgments or settlements involving
Integra and relating to the Integra Technology or the manufacture, use or Sale
of any products using the Integra Technology, and no pending claims, litigation
or proceedings against Integra relating to the Integra Technology or the
manufacture, use or Sale of products using the Integra Technology.

(d)    No Approvals. No approval or consent of any person, court or governmental
agency is required in connection with Integra’s execution and delivery of this
Agreement and the performance of its obligations hereunder. There are no
outstanding liens, encumbrances, Third Party rights, agreements or
understandings of any kind, either written or oral, express of implied,
regarding the the Integra Technology that are inconsistent or conflict with any
provision of this Agreement.

 

13

 

***

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.



--------------------------------------------------------------------------------

8.

INTELLECTUAL PROPERTY OWNERSHIP; PROSECUTION, ENFORCEMENT.

8.1.    Ownership. All PcoMed Technology shall remain the property of PcoMed,
and all Integra Technology shall remain the property of Integra. Any Invention
that is neither PcoMed Technology nor Integra Technology but that is Derived
during the Term jointly by the parties relating to this Agreement shall be the
property of (i) PcoMed if it relates primarily to the PcoMed Technology and
(ii) Integra if it relates primarily to the Integra Products; provided that the
parties may agree that an Invention that is Derived during the Term jointly may
become the property of both parties, including Inventions or methods related to
the surface preparation of Integra Products. Except with regard to the foregoing
joint Inventions or methods, each party hereby assigns to the other, by way of
present and future assignment, all of the right, title and interest (including
all Intellectual Property Rights therein) that it has or may have in any such
Invention that is jointly Derived and that is subject to ownership by the other
party.

8.2.    Inventions. All Inventions and Intellectual Property Rights that relate
primarily to the PcoMed Technology Derived during the Term of this Agreement
shall remain as the sole and exclusive property of PcoMed.

8.3.    Reservation of Rights. Nothing in this Agreement shall be construed as
granting to any party any right, title or interest in or to or under any
Intellectual Property Rights or Inventions of the other party, other than as
expressly agreed by the parties in writing in this Agreement. All rights not
specifically granted herein are reserved to the applicable party, which may at
all times fully and freely exercise the same except as otherwise restricted
herein.

8.4.    Filing, Prosecution, and Maintenance of PcoMed Surface Modification
Technology. PcoMed shall at all times, at its sole election and expense, have
the exclusive and sole right to file patent applications covering the PcoMed
Surface Modification Technology in its own name. If PcoMed elects to file patent
applications covering the PcoMed Surface Modification Technology, PcoMed shall
be responsible for diligently prosecuting and maintaining, at its sole expense,
such patent applications and patents issuing thereon. PcoMed shall retain patent
counsel of its choosing in connection with the performance of its obligations
under this Section. PcoMed shall keep Integra reasonably informed of its patent
prosecution activities with respect to the PcoMed Surface Modification
Technology.

8.5.    Enforcement against Third Parties.

(a)    Notice. If either party learns of the actual, suspected, threatened or
likely infringement or misappropriation of any of the PcoMed Surface
Modification Technology, or any of the Integra Technology, then that party shall
give written notice thereof to the other party and shall provide the other party
with any evidence of such infringement or misappropriation in its possession.

(b)    Infringement Not Relating Solely to PcoMed Surface Modification
Technology.

 

  (i)

Integra shall have the sole right, but shall be under no obligation, to take any
action to enforce any suspected or actual infringement, misappropriation or
other unauthorized use of Intellectual Property Rights relating to Treated
Integra Products or Partially Treated Integra Products where such infringement,
misappropriation or other unauthorized use does not relate exclusively to the
PcoMed Technology. If Integra does not have standing without PcoMed joining the
action, PcoMed shall join the action at Integra’s expense.

 

14



--------------------------------------------------------------------------------

(c)    Infringement Relating Exclusively to PcoMed Surface Modification
Technology.

 

  (i)

PcoMed shall have the first and primary right, but shall be under no obligation,
to take any action to enforce any suspected or actual infringement,
misappropriation or other unauthorized use of Intellectual Property Rights
relating to Treated Integra Products or Partially Treated Integra Products to
the extent that such infringement, misappropriation or other unauthorized use
relates exclusively to the PcoMed Surface Modification Technology.

 

  (ii)

PcoMed shall notify Integra of its intent to take any such action. If Integra
desires PcoMed to take any such action, Integra shall notify PcoMed of such
desire in writing and PcoMed shall have ninety (90) days in which to notify
Integra whether it decides to take any action, if it has not already so notified
Integra.

 

  (iii)

Integra may elect to join as a party in PcoMed’s action at Integra’s expense;
provided, however, that if PcoMed does not have standing without Integra joining
the action, Integra shall join the action at PcoMed’s expense.

 

  (iv)

If PcoMed does not notify Integra of its desire to take action within ninety
(90) days after written request by Integra to do so, or PcoMed agrees to take
action and fails to resolve or bring suit to enforce any suspected or actual
infringement, misappropriation or other unauthorized use within six months
thereafter, then Integra may, but shall be under no obligation to, and at its
own cost, require PcoMed to take such enforcement action as Integra deems
necessary. If PcoMed takes any such enforcement action, Integra shall reimburse
PcoMed for all of its reasonable expenses, costs, and fees, including reasonable
attorney fees, incurred in connection therewith, except as provided in
Section 8.5(d)(i). Any such reimbursement shall be deducted from the Fees
payable by Integra pursuant to Section 2.2 hereof.

(d)    Disagreements; Procedures.

 

  (i)

Whichever party takes or controls an enforcement action under this Section 8.4
shall be entitled to reimburse itself first out of any sums recovered in such
suit or in settlement thereof for all costs and expenses, including reasonable
attorneys’ fees, involved in the prosecution of such action. Any amount
remaining after this reimbursement shall be used to reimburse the other party
for all costs and expenses, including reasonable attorney’s fees, if any,
involved in its participation in such action. Any amounts thereafter remaining
shall be split in proportion to the damages from the suspected or actual
infringement, misappropriation or other unauthorized use reasonably attributable
to the PcoMed Surface Modification Technology versus the damages from the
suspected or actual infringement, misappropriation or other unauthorized use
reasonably not attributable to the PcoMed Surface Modification Technology.

Any and all of Integra’s reasonable expenses, costs and fees (including
reasonable attorneys’ fees) incurred by Integra in the investigation,
commencement, pursuit, enforcement, defense and settlement of any infringement
related exclusively to the PcoMed Surface Modification Technology that are not
reimbursed as provided above, shall be fully creditable, dollar for dollar,
against the Minimum Payments or Fees that would otherwise be due and owing
hereunder.

 

15



--------------------------------------------------------------------------------

  (ii)

In the event that a declaratory judgment action alleging invalidity or
noninfringement of any of the PcoMed Surface Modification Technology shall be
brought against Integra as a result of any enforcement action taken by Integra,
Integra shall be responsible for defending such action; provided, however, that
within thirty (30) days after commencement of such action, PcoMed shall have the
right to intervene and take over the sole defense of the action at its own
expense. In the event that a declaratory judgment action alleging invalidity or
noninfringement of any of the Integra Technology shall be brought against PcoMed
as a result of any enforcement action taken by PcoMed, PcoMed shall be
responsible for defending such action; provided, however, that within thirty
(30) days after commencement of such action, Integra shall have the right to
intervene and take over the sole defense of the action at its own expense.
Notwithstanding the foregoing, in the event that a declaratory judgment action
is brought against one or both of the parties alleging invalidity or
noninfringement of PcoMed Technology and Integra Technology, PcoMed and Integra
shall each have the right to participate in the defense of the action at its own
expense.

 

9.

LIMITATION OF LIABILITY.

9.1.    Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, OR INDIRECT DAMAGES ARISING FROM OR
RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION IS INTENDED TO LIMIT OR RESTRICT THE DAMAGES AVAILABLE FOR BREACHES OF
SECTION 3.1 (GRANT OF RIGHTS), SECTION 5 (CONFIDENTIALITY PROVISIONS), OR
SECTIONS 8.1 AND 8.2 (OWNERSHIP AND LICENSE).

 

10.

INDEMNIFICATION.

10.1.    PcoMed’s Indemnification. PcoMed shall indemnify and defend Integra and
its Affiliates, and the directors, officers, members, employees, counsel ,
agents and representatives of Integra and its Affiliates, and the successors and
assigns of any of the foregoing (the “Integra Indemnitees”), and hold the
Integra Indemnitees harmless from and against any and all claims, demands,
actions, liabilities, damages, losses, judgments, costs or expenses (including
interest and penalties and reasonable attorneys’ fees and professional fees and
expenses of litigation)(collectively, “Claims”) arising out of, in connection
with, or resulting from any and all claims incurred by or asserted against
Integra Indemnitees for (i) infringement of any patent or other proprietary
rights arising solely from or occurring as a result of the manufacture, sale,
offer to sell, importation and/or use of PcoMed Surface Modification Technology;
(ii) any and all breaches of the representations and warranties of this
Agreement by PcoMed; and (iii) product defects or liability associated with the
PcoMed Surface Modification Technology. Integra may offset all costs and
expenses covered under (i) above against the Fees as provided in Section 2.2 (c)
as its sole and exclusive remedy for the recovery of such costs and expenses.

10.2.    Integra’s Indemnification. Integra shall indemnify and defend PcoMed
and its Affiliates, and the directors, officers, members, employees, counsel ,
agents and representatives of PcoMed and its Affiliates, and the successors and
assigns of any of the foregoing (the “PcoMed

 

16



--------------------------------------------------------------------------------

Indemnitees”), and hold the PcoMed Indemnitees harmless from and against any and
all claims, demands, actions, liabilities, damages, losses, judgments, costs or
expenses (including interest and penalties and reasonable attorneys’ fees and
professional fees and expenses of litigation) (collectively, “Claims”) asserted
by third parties and arising out of, in connection with, or resulting from any
and all claims incurred by or asserted against PcoMed for (i) infringement of
any patent or other proprietary rights arising from or occurring as a result of
the manufacture, sale, offer to sell, importation and/or use of Integra
Technology; (ii) any and all breaches of the representations and warranties of
this Agreement by Integra; and (iii) any product defects or liability associated
with any Integra Products except that arising solely from the PcoMed Surface
Modification Technology.

 

11.

USE OF NAMES.

11.1.    Names and Trademarks. Each party agrees not to use or reference the
name of the other party, or the other party’s logos or trademarks in any
advertising, sales promotion, press release or other communication relating to
this Agreement without obtaining such party’s prior written consent.
Notwithstanding the foregoing, a party may use or reference such information to
the extent reasonably necessary for (i) regulatory filings, including filings
with the U.S. Securities Exchange Commission and Regulatory Authorities,
(ii) prosecuting or defending litigation, or (iii) complying with applicable
governmental regulations and legal requirements. Notwithstanding the foregoing,
Integra shall have the right to indicate that the Treated Integra Products and
Partially Treated Integra Products were partly manufactured by PcoMed.

 

12.

MISCELLANEOUS.

12.1.    Notices. Any notice, request, instruction or other document required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given (i) if mailed with the United States Postal Service by
prepaid, first class, certified mail, return receipt requested, at the time of
receipt by the intended recipient, (ii) if sent by Federal Express, Airborne, or
other overnight carrier, signature of delivery required, at the time of receipt
by the intended recipient, (iii) if sent by facsimile transmission, when so sent
and when receipt has been acknowledged by appropriate telephone or facsimile
receipt, or (iv) if hand-delivered, at the time of receipt by the intended
recipient, addressed as follows:

 

  (a)

For Integra:

Brian Larkin, President, Global Spine and Orthobiologics

Integra LifeSciences Corporation

311 Enterprise Drive

Plainsboro, New Jersey 08536

Patricia Jacobson, Corporate Counsel

Integra LifeSciences Corporation

2302 La Mirada Drive

Vista, CA 92081

General Counsel

Integra LifeSciences Corporation

311 Enterprise Drive

Plainsboro, NJ 08536

 

17



--------------------------------------------------------------------------------

  (b)

For PcoMed:

Steve Jacobs

CEO

PcoMed, LLC.

105 S. Sunset St.

Suite O

Longmont, CO 80501

With required copy to:

Alan Keeffe

Sherman & Howard LLC

675 Snapdragon Way

Suite 350

Steamboat Springs, CO 80477

12.2.    Compliance with Laws. Each party shall comply with all applicable
federal, state and local laws and regulations in connection with its activities
pursuant to this Agreement.

12.3.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of New Jersey.

12.4.    Dispute Resolution. In the event of any controversy or claim relating
to, arising out of or in any way connected to any provision of this Agreement (a
“Dispute”), either Party may, by notice to the other Party, have such dispute
referred to their respective senior officials designated below or their
successors, for attempted resolution by good faith negotiations within 30 days
after such notice is received. Any Dispute that is not resolved through such
negotiations may be referred to binding arbitration in Denver, Colorado with the
Judicial Arbiter Group as part of a 3 person panel, with costs borne separately
by each party, to be conducted in accordance with the rules of the American
Arbitration Association.

 

  (a)

For Integra:

Brian Larkin

President, Global Spine and Orthobiologics

Integra LifeSciences Corporation

311 Enterprise Drive

Plainsboro, New Jersey 08536

 

  (b)

For PcoMed:

Steven Jacobs

CEO

PcoMed, LLC.

105 S. Sunset St.

Suite O

Longmont, CO 80501

 

18



--------------------------------------------------------------------------------

12.5.    No Waiver. Failure of any party to enforce a right under this Agreement
shall not act as a waiver of that right or the ability to assert that right
unless such party has signed an express written waiver as to a particular matter
for a particular period of time.

12.6.    Severability. If any provision of this Agreement shall be found by a
court of competent jurisdiction to be void, invalid or unenforceable, the
provision shall be considered severed from this Agreement and shall not affect
the validity or enforceability of the remainder of this Agreement. The parties
shall make a good faith effort to replace any invalid or unenforceable provision
with a valid and enforceable one such that the objectives contemplated by the
parties when entering this Agreement may be realized.

12.7.    Modification. No change, modification, addition or amendment to this
Agreement is valid or enforceable unless in writing and signed and dated by the
authorized officers of the parties to this Agreement.

12.8.    Entire Agreement. This Agreement and the Attachments attached hereto
constitute the entire agreement between the parties and replace and supersede as
of the Effective Date any and all prior agreements and understandings, whether
oral or written, between the parties with respect to the subject matter hereof,
except any prior Confidential Disclosure Agreement(s).

12.9.    Successors. Except as otherwise expressly provided in this Agreement,
this Agreement shall be binding upon, inures to the benefit of, and is
enforceable by, the parties and their respective heirs, legal representatives,
successors and permitted assigns.

12.10.    Construction. This Agreement has been prepared, examined, negotiated
and revised by each party and their respective attorneys, and no implication
shall be drawn and no provision shall be construed against any party to this
Agreement by virtue of the purported identity of the drafter of this Agreement
or any portion thereof.

12.11.    Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which shall constitute one and the same instrument.

12.12.    Assignment. This Agreement shall be binding upon and shall inure to
the benefit of PcoMed and Integra, and their successors and assigns. Neither
party shall assign their respective rights under this Agreement without the
prior written consent of the other party. Notwithstanding the foregoing, no such
consent shall be required for either party to assign this Agreement (i) to an
Affiliate provided the party to this Agreement continues to be liable for all
obligations hereunder, or (ii) in connection with a merger or sale of all or
substantially all of the assets of such party to which this Agreement relates,
provided in the case of (ii) the successor or assignee assumes all liabilities
hereunder.

12.13.    Further Assurances. Each party shall do, execute, acknowledge and
deliver, and cause to be done, executed, acknowledged or delivered, all such
further acts, transfers, conveyances, assignments or assurances as may be
reasonably required to consummate the transactions contemplated by this
Agreement.

12.14.    Force Majeure. Except for obligations to make payments payable under
this Agreement, each party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming party promptly provides the
other party with written notice of the event of force majeure and its effect.
Such excuse shall be continued so long as the condition constituting force

 

19



--------------------------------------------------------------------------------

majeure continues and the nonperforming party takes reasonable efforts to remove
or circumvent the interference caused by the condition. For purposes of this
Agreement, force majeure shall include an act of God, war, civil commotion,
terrorist act, labor strike or lock-out other than at a party’s facility,
epidemic, failure or default of public utilities or common carriers, destruction
of production facilities or materials by fire, earthquake, storm or like
catastrophe, and failure of plant or machinery (provided that such failure could
not have been prevented by the exercise of skill, diligence, and prudence that
would be reasonably and ordinarily expected from a skilled and experienced
person engaged in the same type of undertaking under the same or similar
circumstances).

12.15.    Independent Contractors. Each party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
party the power or authority to act for, bind or commit the other party in any
way. Nothing herein shall be construed to create the relationship of
partnership, principal and agent or joint venture between the parties.

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the Effective Date.

 

INTEGRA LIFESCIENCES CORPORATION       PCOMED, LLC By:  

/s/ Brian Larkin

      By:   

/s/ Steve Jacobs

Name:  

Brian Larkin

      Name:   

Steve Jacobs

Title:  

President

      Title:   

CEO

Date:  

May 29, 2013

      Date:   

May 15, 2013

 

20



--------------------------------------------------------------------------------

ATTACHMENT A

PcoMed Surface Modification Technology

***

 

i

 

***

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.



--------------------------------------------------------------------------------

ATTACHMENT A

PcoMed Surface Modification Technology (continued)

***

 

ii

 

***

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.



--------------------------------------------------------------------------------

Attachment B

Minimum Payments

 

PERIOD

   MINIMUM PAYMENT  

Minimum Payment Period 1

   $ ***  

Minimum Payment Period 2

   $ ***  

Minimum Payment Period 3

   $ ***  

Minimum Payment Period 4

   $ ***  

Minimum Payment Period 5

   $ ***  

Minimum Payment Period 6

   $ ***  

Minimum Payment Period 7

   $ ***  

For this purpose:

“Minimum Payment Period 1” means the one-year period commencing on the date set
forth in the Notice of Initial Acceptance of First Product Order.

“Minimum Payment Period 2” means the one-year period commencing on the first day
after Minimum Payment Period 1.

“Minimum Payment Period 3” means the one-year period commencing on the first day
after Minimum Payment Period 2.

“Minimum Payment Period 4” means the one-year period commencing on the first day
after Minimum Payment Period 3.

“Minimum Payment Period 5” means the one-year period commencing on the first day
after Minimum Payment Period 4.

“Minimum Payment Period 6” means the one-year period commencing on the first day
after Minimum Payment Period 5.

“Minimum Payment Period 7” means the one-year period commencing on the first day
after Minimum Payment Period 6.

 

***

Portions of this page have been omitted pursuant to a request for Confidential
Treatment filed separately with the Commission.



--------------------------------------------------------------------------------

ATTACHMENT C

NOTICE OF INITIAL ACCEPTANCE OF FIRST PRODUCT ORDER

This Notice references the Agreement executed effective as of             ,
2013, by and between Integra LifeSciences Corporation (“Integra”) and PcoMed,
LLC (“PcoMed”) (“Agreement”). In accordance with Section 12.1 (Notices) and
pursuant to Section 4.1 of the Agreement, notice is hereby given that the date
of Integra’s acceptance of the First Product Order (as defined in the Agreement
and as approved by the applicable Regulatory Authority for sale) is designated
as the      day of             , 20    .    

This Notice of Initial Acceptance of the First Product Order is issued by
Integra LifeSciences Corporation on this      day of             , 20    .

 

By:  

 

Name:  

 

Title:  

 